DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/21 has been entered.

Response to Amendment
3.	The rejection of Claims 19 and 21 under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as set forth in the Final Rejection filed 04/08/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 17, 18, 20, 22-24, 27-31, and 34 under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as set forth in the Final Rejection filed 04/08/21 is NOT withdrawn in view of the Applicant’s arguments.

Claim 26 under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) in view of Hayer et al. (WO 2014/000860 A1) as set forth in the Final Rejection filed 04/08/21 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
6.	The Office has relied on national phase publication US 2015/0322198 A1 as the English equivalent of WIPO publication WO 2014/000860 A1 (herein referred to as “Hayer et al.”).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

9.	Claims 17, 18, 20, 22-24, 27-31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1).
	Kim et al. discloses compounds of the following form:

    PNG
    media_image1.png
    351
    649
    media_image1.png
    Greyscale

where n11-12 = 0-2 and L11-16 = substituted or unsubstituted C6-60 arylene group (among others) ([0006]).  An embodiment is disclosed:

    PNG
    media_image2.png
    244
    363
    media_image2.png
    Greyscale

(page 31).  However, Kim et al. does not explicitly disclose an embodiment that fully reads on any of the formulae as recited by the Applicant, particularly in regards to the position of the -N(Ar1)2 substituent group.  Nevertheless, it would have been obvious to modify 5 as disclosed by Kim et al. (above) such that it fully conforms to Applicant’s Formula (I-1) or (I-2) such that (substituent) R1 = aromatic ring system having 6 aromatic ring atoms (phenyl) and Ar1 = biphenyl.  The motivation is provided by the fact that the modification merely involves change in position of the -N(biphenyl)2 group on the benzene ring in 5, producing a positional isomer that can be expected to have highly . 

10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 978 040 A1) as applied above and in further view of Hayer et al. (WO 2014/000860 A1).
	Kim et al. discloses the compound of formula (I) according to Claim 17 as shown above.  Kim et al. discloses that its inventive compounds have high thermal stability and facilitate hole injection into the light-emitting layer, resulting in efficiency of the organic electroluminescent (EL) device ([0084]-[0085]).  However, Kim et al. does not explicitly disclose an oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers for use in organic EL devices; the polymers contain structural units “which influence the hole-injection and/or hole-transport properties of the polymers” ([0027]-[0028]); the units include triarylamine derivatives ([0036]).  It would have been obvious to incorporate the compounds of Kim et al. to the polymeric materials as disclosed Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which explicitly teaches the use of hole-injecting/transporting triarylamine derivatives as appropriate units to be included in its polymeric material; 

Response to Arguments
11.	The Office has carefully reviewed the Rule 1.132 Declaration filed 08/06/21.

12.	The Applicant argues on pages 8-13 for unexpected results.  However, the Office still finds the data unpersuasive as it is not commensurate with the scope of the claims.  Notice, for example, that Applicant’s Formula (I-1) or (I-2) allows the presence of (multiple) substituent groups R1 on any of the free positions on the spirofluorene unit as well as (multiple) substituent groups R2 on any of the free positions on the phenylene unit; this is in contrast to the rather limited data provided by the Applicant where in all cases there is no substitution (i.e., R1 = R2 = hydrogen).  Additional problems can be identified, such as the fact that the data only utilizes inventive compounds comprising a highly limit set of Ar1 groups (i.e., hydrocarbons); notice that the claims allow Ar1 to be chemically distinct heteroaryls which can be further substituted by (multiple) R3 group(s).  The list of problems stated above are not exhaustive.  It is thus the position of the Office that such deficiencies would prevent one of ordinary skill in the art to reasonably and predictably extrapolate the Applicant’s data and apply it to the full scope of the claims.  



Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAY YANG/Primary Examiner, Art Unit 1786